Opinion issued February 26, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00712-CR
                           ———————————
                  JOHN ELSWORTH COMBEST, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Case No. 1221980


                         MEMORANDUM OPINION

      John Elsworth Combest was charged by indictment with indecency with a

child, a felony. Combest pleaded guilty and was sentenced to 10 years’ deferred

adjudication and a $500 fine. Two years later, the State moved to adjudicate

Combest’s guilt, and Combest pleaded not true to the State’s allegations. The trial
court found the allegations true and sentenced Combest to 14 years’ confinement.

In three issues, Combest challenges the sufficiency of the evidence to prove the

State’s three allegations, contends that the trial court could not adjudicate his guilt

based on his failure to pay costs and fees because there was no bill of costs, and

contends that the trial court violated the Constitution’s double jeopardy clause by

adjudicating him guilty based on the allegation that he violated the no-contact

condition of his community supervision. We affirm.

                                    Background

      The following are the relevant conditions of Combest’s community

supervision:

          • Pay the following fees . . . A $2.00 transaction fee will be charged
            each time you make a payment.
               o Pay a Supervision Fee at the rate of $60.00 per month for the
                  duration of your community supervision beginning 1/29/2011
                  to HCCS&CD
               o Pay a Fine of $500.00 and Court Costs at the rate of $30.00
                  per month beginning 01/29/2011 to Harris County through
                  HCCS&CD. You are given credit for 0 DAYS.

          • You are to have no contact with any minor under the age of
            seventeen (17) beginning 11/29/2010 for any reason except as
            specifically permitted by the Court.

          • You may not access to the Internet through any manner or method,
            beginning 11/29/2010 for any reason unless specifically ordered by
            the Court. You may not view, receive, download, transmit, or possess
            pornographic material on any computer. You are not to possess
            pornographic software images or material on any hard drive, floppy
            disk, Disk, Diskette or magnetic tape. You may only have internet


                                          2
            access at a[n] employment site. You may not have internet access
            at your home until further order of the Court.

      Seven months after Combest’s community supervision began, the State filed

a motion to adjudicate his guilt, alleging that he violated the no contact with a

minor condition of his community supervision. But the State requested that the

trial court dismiss the motion. The trial court granted the motion to dismiss and

noted the following on the motion: “Other: Jail therapy, Abel Eval.” On the same

day, the trial court amended the conditions of Combest’s community supervision to

order Combest to “participate in an intensive sex offender treatment program,”

submit to an “A.B.E.L. EVALUATION,” and serve 25 days in jail, with credit for

20 days.

      A year and a half later, the State filed a second motion to adjudicate, along

with a later amended motion, alleging four violations of the conditions of

community supervision:

   • failure to pay supervision fees, in arrears $80 as of January 23, 2013;
   • failure to pay his fine and court costs, in arrears $72 as of January 23, 2013;
   • knowingly using the Internet for personal reasons that were unrelated to
     employment on or about November 20, 2012; and
   • having contact with a minor under the age of 17 on or about May 12, 2011.

      The trial court held a hearing on the State’s motion to adjudicate, at which

Combest pleaded not true to each allegation. The trial court found true each of the

State’s allegations, revoked Combest’s community supervision, adjudicated him

guilty, and sentenced him to 14 years’ confinement.

                                         3
                             Sufficiency of the Evidence

A.    Standard of Review

      We review a trial court’s order revoking community supervision for an

abuse of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).

The trial court abuses its discretion in issuing an order to revoke if the State fails to

meet its burden of proof. Greathouse v. State, 33 S.W.3d 455, 458 (Tex. App.—

Houston [1st Dist.] 2000, pet ref’d). We examine the evidence in the light most

favorable to the trial court’s order. Id. The trial judge is the sole trier of the facts

and determines the credibility of the witnesses and the weight to be given to their

testimony. Taylor v. State, 604 S.W.2d 175, 179 (Tex. Crim. App. 1980); Amado

v. State, 983 S.W.2d 330, 332 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).

      In a community supervision revocation hearing, the State must prove by a

preponderance of the evidence that the defendant violated the terms and conditions

of community supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App.

1993); Smith v. State, 790 S.W.2d 366, 367 (Tex. App.—Houston [1st Dist.] 1990,

writ ref’d). This standard is met when the greater weight of the credible evidence

creates a reasonable belief that the defendant violated a condition of his

community supervision. Jenkins v. State, 740 S.W.2d 435, 437 (Tex. Crim. App.

1983); Akbar v. State, 190 S.W.3d 119, 123 (Tex. App.—Houston [1st Dist.] 2005,

no pet.). When several violations are found by the trial court, we will affirm the



                                           4
order revoking community supervision if the State proved any one violation by a

preponderance of the evidence. See Sanchez v. State, 603 S.W.2d 869, 870–71

(Tex. Crim. App. 1980); Akbar, 190 S.W.3d at 123.

B.    Analysis

      In his first issue, Combest contends that there is insufficient evidence to

support the findings that he violated any conditions of his community supervision

and, therefore, the trial court abused its discretion in adjudicating him guilty. In its

motion to adjudicate guilt, the State alleged that Combest “did then and there

violate the terms and conditions of Community Supervision by: Failing to comply

with Court order by having contact with Eric Bell, who is a minor under the age of

seventeen on or about May 12, 2011.” The condition provided: “You are to have

no contact with any minor under the age of seventeen (17) beginning

11/29/2010 for any reason except as specifically permitted by the Court.”

      Combest testified that in 2011 he went to a hospital and saw Eric after his

daughter called Combest about Eric having been ill:

      I told [my community supervision officer] about having seen my
      grandson Eric at the hospital. And that [when] I went in, in fact, he
      was asleep on the chair inside the emergency room. And while I and
      his mother were talking about his condition, a nurse came out and got
      him in a wheelchair and took him to the back. I didn’t see him for a
      while. I went to talk with the nurse about his condition and when the
      doctor got through, I talked to the doctor about his condition.




                                           5
Combest also testified that he intended for the meeting at the hospital to take

place—he told his daughter “to get [Eric] to the hospital,” adding “I will meet you

there as soon as I can.”

      Combest did not challenge the no-contact condition as unconstitutionally

vague at the time the condition was imposed, and he does not make this argument

on appeal. See Speth v. State, 6 S.W.3d 530, 534–35 (Tex. Crim. App. 1999) (en

banc) (defendant must complain at trial to conditions of community supervision he

finds objectionable and cannot raise complaint for first time on appeal). Rather,

Combest contends that the State failed to prove a violation of the condition because

there was no evidence that he touched, spoke to, made eye contact with, or

communicated with Eric in any manner.

      Appellate review of revocation is limited to determining whether the trial

court abused its discretion, and we examine the evidence in the light most

favorable to the trial court’s findings. See Rickels, 202 S.W.3d at 763 (we review

trial court’s order revoking community supervision under abuse-of-discretion

standard); Greathouse, 33 S.W.3d at 458 (we examine evidence in light most

favorable to trial court’s order). The State meets its burden of proving by a

preponderance of evidence that Combest violated the conditions of his community

supervision if the greater weight of the credible evidence creates a reasonable

belief that Combest violated a condition of his community supervision.          See



                                         6
Jenkins, 740 S.W.2d at 437. Here, there is no evidence that Combest touched,

spoke to, made eye contact with, or communicated with Eric, but Combest admits

that he went to the hospital because Eric was there and that he saw Eric there, in

the emergency room. We conclude that the State adduced sufficient evidence to

meet its burden to prove a violation of the no-contact condition. See Whitaker v.

State, No. 09-09-00246-CR, 2010 WL 2541863, at *3 (Tex. App.—Beaumont

2010, no pet.) (mem. op., not designated for publication) (appellant violated no-

contact provision by driving children, other than his son, home because these

actions “were not inadvertent, unplanned, or happenstance; they were purposeful

and intentional”).

      In support of his argument that seeing Eric at the hospital did not amount to

a violation of the no-contact condition, Combest relies on Hacker v. State, 389
S.W.3d 860 (Tex. Crim. App. 2013), in which the Court of Criminal Appeals held

that there was insufficient evidence that any prohibited conduct had occurred. But

in Hacker, the condition expressly allowed appellant to contact his wife by

telephone regarding child custody issues.1 Id. at 863. Hacker and his wife also

“had an arrangement for [Hacker] to babysit their children at his wife’s home while


1
      The no-contact condition specifically provided that Hacker was not to contact his
      wife “in person, in writing, by telephone, via the [I]nternet, a third party or any
      other means except as specifically permitted. YOU MAY SPEAK TO HER VIA
      TELEPHONE ONLY FOR THE PURPOSE OF CHILD CUSTODY ISSUES.”
      Hacker, 389 S.W.3d at 863.

                                           7
she was at work.” Id. at 863. The Court of Criminal Appeals held that although

“contact” has a broad meaning, Hacker’s “simply occupying his wife’s home when

she was not there [was] not a prohibited communication with his wife . . . .” Id. at

868.

       Here, no exception in the conditions permitted Combest to visit his minor

grandson in the hospital.     Accordingly, Hacker does not support Combest’s

argument. We conclude that the evidence supports the trial court’s finding by a

preponderance of the evidence that Combest violated the no-contact with minors

condition of his community supervision as the State alleged.

                                Double Jeopardy

       In his third issue, Combest contends that the trial court violated his

constitutional right “to be free from double jeopardy” by adjudicating his guilt

based on the allegation that he violated the no-contact condition. The double

jeopardy clause of the United States Constitution protects against three abuses:

(1) a second prosecution for the same offense after acquittal; (2) a second

prosecution for the same offense after conviction; and (3) multiple punishments for

the same offense. Ex Parte Rhodes, 974 S.W.2d 735, 738 (Tex. Crim. App. 1998).

       But double jeopardy protections do not apply to a revocation hearing

because it is a proceeding wherein the result is deemed to be neither a conviction

nor acquittal. State v. Nash, 817 S.W.2d 837, 840 (Tex. App.—Amarillo 1991,



                                         8
pet. ref’d); see Ex parte Peralta, 87 S.W.3d 642, 644–46 (Tex. App.—San Antonio

2002, no pet.) (reasoning that probation revocation proceedings are not designed to

punish a criminal, but to determine whether probationer has violated conditions;

thus, double jeopardy does not apply to such proceedings). Unlike a criminal

proceeding, guilt or innocence is not at issue in a revocation hearing. Nash, 817
S.W.2d at 840. Rather, the issue is whether the defendant has committed an act

that in effect, broke the contract made with the court pursuant to the granting of

community supervision. Id. The result is not a conviction, but a finding upon

which the trial court might exercise its discretion by revoking, or continuing,

community supervision. Id.

      In 2011, when the State first moved to adjudicate Combest’s guilt, the State

alleged that Combest violated the condition that Combest have no contact with a

minor when he visited his grandson in the emergency room on May 12, 2011. The

State later moved to dismiss the motion, and the trial court granted the motion. At

that time, the trial court amended the conditions of Combest’s community

supervision to include an A.B.E.L. evaluation and intensive sex offender treatment,

as well as 25 days of jail time, with credit for 20 days served. 2


2
      The trial court retains authority to impose jail confinement as a condition of
      community supervision “at any time during the supervision period.” Johnson v.
      State, 286 S.W.3d 346, 351 (Tex. Crim. App. 2009). And the trial court “may do
      so for any reason and perhaps for no reason,” unless prohibited by law. Id.; see
      also TEX. CODE CRIM. PROC. ANN. art. 42.12, § 12(a) (West 2004) (conditions of

                                           9
      Combest contends that the trial court’s 2013 revocation based on the same

alleged violation of the no-contact condition violated the double jeopardy clause.

But “double jeopardy does not apply to probation-revocation hearings.” Smith v.

State, 290 S.W.3d 368, 381–82 (Tex. App.—Houston [14th Dist.] 2009, pet. ref’d).

Indeed, “even if the trial court denies the State’s motion to revoke probation, the

State can file a second motion to revoke, alleging the exact same probation

violations . . . .” Id.; see also United States v. Whitney, 649 F.2d 296, 298 (5th Cir.

1981) (declining to extend double jeopardy to probation revocation proceedings

because they are not designed to punish a criminal defendant for violation of

criminal law, but rather are for determining whether probationer has violated

conditions of his probation).

      Having concluded that there was sufficient evidence to support the trial

court’s finding that Combest violated the no-contact condition of his community

supervision and that double jeopardy does not apply, we overrule Combest’s first

and third issues.3 See Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012)

(single violation is sufficient to support revocation of community supervision).




      community supervision may include submitting defendant in felony case to term
      of confinement no longer than 180 days in county jail).
3
      Because Combest’s second issue regarding the lack of a bill of costs relates only to
      the allegations that he failed to pay costs and fees and we affirm based on a
      violation of the no-contact condition, we need not reach this issue.

                                           10
                                   Conclusion

      We affirm the trial court’s judgment.


                                              Rebeca Huddle
                                              Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        11